The following opinion on rehearing was filed February 17, 1904. Former judgment vacated. Judgment of district court affirmed:
Pound, C.
After reading tlie record and examining tbe two opinions in this case, I feel constrained to disagree with each, and to take tbe position tliat tbe judgment should be affirmed. While tbe question is in dispute, tbe better rule, and tbe one adhered to in this jurisdiction, seems to be. that tbe value of real property may not be shown by proof of independent sales. Witnesses, who show themselves competent, may give their opinion as to value, and thereupon, on cross-examination may be asked as to particular sales in tbe neighborhood, Kerr v. South Park Commissioners, 117 U. S. 379; 1 Jones, Evidence, sec. 165. Put, it is said, if the witnesses to value may be cross-examined as to particular sales in order to test their knowledge, the test must be made effective by permitting further proof as lo the facts and circumstances of the sales, so as to determine whether the witnesses correctly understood and stated them. On this ground, it is assumed that there is an exception to the general rule, and that proof of independent sales may be introduced following up such cross-examination. I have not been able to find any authorities in support of this proposition, and 1 can not accede io it. Every reason for excluding such evidence .in the first instance applies to it 'when offered in support of cross-*159examination, to test the opinion of an expert witness. It is obvious that wiien the sale of a particular tract for a particular price is shown, there are still many facts to consider, which may be very material. The nature of the sale, the situation of the parties, the relation of the lot sold to the one in controversy, and their comparative value, are only some of these questions. Prom an issue as to the value of the tract in controversy, the cause would soon branch into a series of disconnected controversies as to the facts and surrounding circumstances of an indefinite number of particular sales of other tracts. The parties can not know, until these collateral questions are raised, what they will be, nor are they prepared, always, to go into them in a satisfactory way. In the analogous case of cross-examination to impeach a witness, the cross-examiner must be satisfied with the answer given him, and is not suffered to enter upon an investigation of collateral questions. While I appreciate the desirability of proper opportunities to test expert evidence, I do not think the trial should be turned into a series of detached investigations of collateral questions, merely for this purpose. It is well settled that cross-examination of experts will be allowed a wide range; and this ought to suffice.
I do not think that the answers of the witnesses in the case at bar, on cross-examination, as to how far they took specified sales of certain other lots into account in their estimate of value, are entitled to the effect sought to he given them. None of the witnesses rested their testimony upon these sales. They agreed that such sales were to be considered, but one witness, at least, insisted that the lots in question were not similarly' situated to the one in controversy, and the others testified rather to the general value as affected by the reports and current public understanding of the sales, than to the sales themselves.
I should recommend that the former judgment be vacated and the judgment of the district court affirmed.
By the Court: We think the foregoing opinion of Mr. *160Commissioner Pound, together with the dissenting opinion of Mr. Commissioner Duffie upon the first hearing, correctly state the law upon the points discussed. The other points involved in the case, we think, are correctly disposed of in the opinion of Mr. Commissioner Ames upon the first hearing, ante, p. 150. The evidence offered was not competent as bearing directly upon the question of value of the real estate in controversy. If this were an open question in this state, as counsel for the company, in the brief filed since the last hearing, seems to regard it, the authorities cited and reasons advanced would be ivell worthy of consideration. Omaha, S. R. Co. v. Todd, 39 Neb. 818, and Chicago, R. I. & P. R. Co. v. Griffith, 44 Neb. 690, both recognize the rule stated by Mr. Commissioner Pound, and, although they are predicated upon a doubtful application of Dictrichs v. Lincoln & N. W. R. Co., 12 Neb. 225, still, upon a question of this kind, they must be regarded as having committed this court to the doctrine which they announce. The third paragraph of the syllabus of the former opinion is incorrect, and is modified to conform to the opinion of Mr. Commissioner Duffie above referred to.
The former judgment of ihis court is .vacated and the judgment of the district court is affirmed.
Affirmed.